 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         No. 2:03-cr-0550-WBS-EFB P
12                      Respondent,
13           v.                                        ORDER
14   WILL MOSS, Jr.,
15                      Movant.
16

17           Movant, a federal prisoner, has filed a motion to vacate, set aside or correct his sentence

18   pursuant to 28 U.S.C. § 2255. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On December 12, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24           The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27   /////

28   /////
                                                       1
 1         1. The findings and recommendations filed December 12, 2018, are adopted in full; and

 2         2. Movant’s motions to amend his section 2255 motion (ECF No. 387) and motion to

 3   stay all proceedings (ECF No. 390) are DENIED.

 4   Dated: January 31, 2019

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
